Title: From Benjamin Franklin to Peter Collinson, 15 June 1756
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Philada. June 15. 1756.
I can now only acknowledge the Receipt of your Favours of Feb. 12, 21, 24, 29, and April 1. together with two Boxes, containing Parcels for the Library and John Bartram, all safe and deliver’d. Enclos’d is a 2d Bill for £20 Sterling; the first went in March. When receiv’d please to credit my private Account with it. I send also two other Bills of £50 each, one on Account of the Academy, towards the Apparatus; the other on my private Account. You have pleas’d me much with the Expectation of a new Governor: All the Stiffrumps except One, that could be suspected of opposing the Service from religious Motives, have voluntarily quitted the Assembly; and ’tis proposed to chuse Churchmen in their Places. These Changes in both Branches promise us some fair Weather, which I have long sigh’d for. Smith, now known to be the Writer of the Brief State, &c. still endeavours to keep up a Flame; but is become universally odious, and almost infamous, as you will see in the Papers. He will do no longer here: I am just setting out for New-York, whence shall fully write you per Packet. With the utmost Esteem and Affection, I am, Dear Sir, Your obliged humble Servant
B Franklin

[In the margin:]


Bills
{
Mary Steevens on A[lexr. Grant] Esqr.
  £20
dated
Jan. 1. 56


Thos. Saul, Halifax, on William Baker Esqr.
£50

Feb. 24.


Do. of Do.onDo.
   £50

March 19.





  £120




P. Collinson Esquire
 Addressed: To / Peter Collinson Esquire / Mercht. / London / per Capt Mesnard
Endorsed: Reced July 21 answord by Mesnard Sept: 7th then sent Him Logans Letter
